Citation Nr: 1450254	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-08 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a urologic disability.

2.  Entitlement to service connection for a lung disease.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral foot disability, to include athlete's foot.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee.
9.  Entitlement to service connection for residuals of a head injury, to include headaches.

10.  Entitlement to service connection for a right wrist disability.

11.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.E.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied entitlement to service connection for a urologic disability, shortness of breath, PTSD/mental stress, a bilateral ankle disability, a bilateral foot disability (to include athlete's foot), cervical degenerative disk disease, lumbar degenerative disk disease, a left knee disability, muscular headaches, a head injury, and a right wrist disability.  The RO also granted service connection for right knee degenerative joint disease and assigned an initial noncompensable disability rating, effective from September 21, 2009.  The RO in Little Rock, Arkansas currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a June 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a cervical spine disability, a back disability, a left knee disability, residuals of a head injury (to include headaches), and a right wrist disability and entitlement to a higher initial rating for the service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims of service connection for a urologic disability, a lung disease, a psychiatric disability, a bilateral ankle disability, and a bilateral foot disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to service connection for a urologic disability, a lung disease, a psychiatric disability, a bilateral ankle disability, and a bilateral foot disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, it was acknowledged on the record during the June 2014 hearing that the Veteran wished to withdraw from appeal his claims of service connection for a urologic disability, a lung disease, a psychiatric disability, a bilateral ankle disability, and a bilateral foot disability.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.


ORDER

The appeal, as to the issues of entitlement to service connection for a urologic disability, a lung disease, a psychiatric disability, a bilateral ankle disability, and a bilateral foot disability, is dismissed.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the present case, a January 2010 VA clinic note and a February 2014 VA X-ray report reveal that the Veteran was diagnosed as degenerative findings/arthritis involving the knees.  He also reported during the June 2014 hearing that he experienced left knee weakness/instability, right wrist numbness, and decreased grip strength in the right hand.  Thus, there is competent evidence of current left knee and right wrist disabilities.  The Veteran claimed in his September 2009 claim (VA Form 21-526) and during the June 2014 hearing that he has experienced/been treated for left knee and right wrist symptoms ever since service.  He contends that his left knee disability is related to his service-connected right knee disability and that his right wrist disability is related to wrist injuries that he incurred in service when he fell during back training and when he was involved in a motor vehicle accident.  Service treatment records confirm that he was involved in a motor vehicle accident in February 1975 and that he sustained a small laceration to the right wrist.

In sum, there is competent evidence of current left knee and right wrist disabilities and of treatment for a right wrist injury in service.  Also, there is competent evidence of a continuity of left knee and right wrist symptomatology in the years since service, suggesting that any current left knee and right wrist disabilities may be related to service.  Thus, VA's duty to obtain examinations as to the nature and etiology of any current left knee disability and right wrist disability is triggered. Such examinations are needed to determine whether the Veteran has current left knee and right wrist disabilities and to obtain medical opinions as to the etiology of any such disabilities.

Additionally, in light of the fact that additional evidence will be obtained regarding the state of the Veteran's knees, the Board will defer adjudication of the appeal for a higher initial rating for the service-connected right knee disability.

Also, the Veteran was afforded a VA examination in December 2009 to assess the nature and etiology of his claimed cervical spine, back, and headache disabilities.  He was diagnosed as having cervical degenerative disk disease, lumbar degenerative disk disease, and muscular headaches.  However, no opinions were provided as to the etiologies of the diagnosed cervical spine and headache disabilities.  In this regard, an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Furthermore, the physician who conducted the December 2009 VA examination opined that the Veteran's current back disability was not related to his back complaints during service.  The examiner reasoned that the Veteran had minimal complaints while in service and "on discharge physical examination, he had no problems noted on examination" and there was no chronic evidence that he complained about during his discharge from service.  The first complaint of back problems occurred in the 2002 time frame.

The December 2009 opinion is unsufficient because it is, at least in part, based on an inaccurate history.  Specifically, the examiner who provided the opinion reasoned that there were no back problems noted during the Veteran's separation examination and that the first post-service complaint of back problems was not until the 2002 time frame.  However, although the Veteran did report that he was not experiencing any "recurrent back pain" on a March 1975 report of medical history form completed for purposes of separation from service, there is no report of any separation examination included in the file.  Also, VA X-ray reports dated in August 1990 and June 1999 include a report of low back pain and reveal that there was slight rotoscoliosis of the mid-lumbar spine and disk degenerative changes at L5-S1.  Hence, the December 2009 opinion is, at least in part, based on an inaccurate history and is insufficient.  See Nieves-Rodriguez, 22 Vet. App. at 304; Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Thus a remand is also necessary to afford the Veteran new VA examinations to obtain opinions as to the etiology of his claimed cervical spine, back, and headache disabilities.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's paperless records in the Virtual VA system, including "Improved Pension Eligibility Verification Report" forms (VA Form 21-0516-1) dated in October 2010 and April 2012 and a January 2012 statement from the Veteran (VA Form 21-4138), reveal that he has been in receipt of Social Security Administration (SSA) Supplemental Security Income (SSI) and/or disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination(s) have not yet been associated with the file and may be relevant.

The Veteran reported in statements dated in August and December 2013 (VA Form 21-4138) and during the June 2014 hearing that he has received treatment at the VA Medical Centers in Little Rock Arkansas and North Little Rock, Arkansas for his claimed disabilities.  There are only minimal VA treatment records in the file from the Central Arkansas Veterans Healthcare System which are sporadically dated from August 1990 to January 2010.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, in August 2013 the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for records of treatment for a knee disability from Dr. Ken Dill.  There are no records from this treatment provider included in the file and the AOJ did not otherwise take any action to attempt to obtain the identified records.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Furthermore, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with VCAA. Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice shall be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the file.

2.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for SSI and/or disability benefits, including any records relied upon to make the decision(s).

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a cervical spine disability, a back disability, a knee disability, headaches, residuals of a head injury, and a right wrist disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a cervical spine disability, a back disability, a knee disability, headaches, residuals of a head injury, and a right wrist disability from Dr. Dill and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.
If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

4.  Obtain and associate with the file all records of the Veteran's treatment for a cervical spine disability, a back disability, a knee disability, residuals of a head injury, headaches, and a right wrist disability from the Central Arkansas Veterans Healthcare System dated from May 1975 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA and after the Veteran has been given an adequate opportunity to submit additional evidence, schedule him for a VA examination to determine the nature and etiology of any current left knee disability and to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.

All relevant evidence of record, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current left knee disability identified (i.e., any left knee disability diagnosed since September 2009), the examiner shall answer all of the following questions:
 
(a)  Is it at least as likely as not (50 percent probability or more) that the current left knee disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's knee problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current left knee disability was caused (in whole or in part) by the Veteran's service-connected degenerative joint disease of the right knee?

(c)  Is it at least as likely as not (50 percent probability or more) that the current left knee disability was aggravated (made chronically worse) by the Veteran's service-connected degenerative joint disease of the right knee?

If a current left knee disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The ranges of right knee flexion and extension shall also be reported in degrees.  The examiner shall also answer the following question with respect to the right knee:

What, if any, is the additional range-of-motion loss (in degrees) of right knee flexion and/or extension due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

In formulating the above opinions, the examiner must acknowledge and comment on any left knee disabilities diagnosed since September 2009, all instances of treatment for knee problems in the Veteran's service treatment records, and his reports of having received treatment for left knee problems ever since service

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  The absence of evidence of treatment for left knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current right wrist disability.  All indicated tests and studies shall be conducted.

All relevant evidence of record, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current right wrist disability identified (i.e., any right wrist disability diagnosed since September 2009), the examiner shall answer the following question:
 
Is it at least as likely as not (50 percent probability or more) that the current right wrist disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's motor vehicle accident and right wrist problems documented in his service treatment records, is related to his reported fall in service during basic training, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on any right wrist disabilities diagnosed since September 2009, all instances of treatment for right wrist problems in the Veteran's service treatment records (including the February 1975 record of treatment for a right wrist laceration following a motor vehicle accident), his report of a fall in service during basic training, and his reports of a continuity of right wrist symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current cervical spine disability.  All indicated tests and studies shall be conducted.

All relevant evidence of record, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current cervical spine disability identified (i.e., any cervical disability diagnosed since September 2009), the examiner shall answer the following question:
 
Is it at least as likely as not (50 percent probability or more) that the current cervical spine disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's motor vehicle accident in service, is related to the neck problems documented in his service treatment records, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all cervical spine disabilities diagnosed since September 2009, all instances of treatment for cervical spine problems in the Veteran's service treatment records (including the February 1975 record of treatment for neck spasms following a motor vehicle accident), and his reports of a continuity of cervical spine symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  After all efforts have been exhausted to obtain and associate with the record any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted.

All relevant evidence of record, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current back disability identified (i.e., any back disability diagnosed since September 2009), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's motor vehicle accident in service, is related to the back problems documented in his service treatment records, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all back disabilities diagnosed since September 2009, all instances of treatment for back problems in the Veteran's service treatment records (including the August 1974 and April 1975 records of treatment for back pain), and his reports of a continuity of back symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

9.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current residual of a head injury (to include headaches).  All indicated tests and studies shall be conducted.

All relevant evidence of record, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current residual of a head injury identified (i.e., any such disability diagnosed since September 2009, including headaches), the examiner shall answer the following question:
 
Is it at least as likely as not (50 percent probability or more) that the current headache disability/residual of a head injury had its onset during service, is related to the Veteran's motor vehicle accident in service, is related to the headaches documented in his service treatment records, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all headache disabilities and residuals of a head injury diagnosed since September 2009, all instances of treatment for headaches  in the Veteran's service treatment records (including the January 1975 record of treatment for headaches and the February 1975 record of treatment following a motor vehicle accident), and his reports of a continuity of headache symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

10.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

11.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


